FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 2014 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation of Huaneng Power International, Inc. (the “Registrant”) in the first quarter of 2014, made by the Registrant on April 15, 2014. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. POWER GENERATION WITHIN CHINA INCREASES BY 4.01% FOR THE FIRST QUARTER OF 2014 This announcement is made pursuant to Rule 13.10B of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation for the first quarter of 2014. According to the Company’s preliminary statistics, as of 31 March 2014, the Company’s total power generation by the power plants within China on consolidated basis amounted to 77.285 billion kWh, representing an increase of 4.01% over the same period last year. Total electricity sold by the Company amounted to 73.137 billion kWh, representing an increase of 4.18% over the same period last year. The increase in power generation of the Company was mainly attributable to the following reasons: 1.The on-going stable growth of the nationwide electricity consumption provided the Company favourable opportunities to increase power generation; 2.The Company increased power generation by seizing the opportunity of strong demand for heat arising from low temperature in certain regions in the first quarter; 3.The Company has enhanced its sales effort and reinforced the supervision during the critical period and holidays, including new year and spring festival, thus achieving an increase in power generation on the same basis. The power generation and electricity sold by each of the Company’s domestic power plants for the first quarter of 2014 are listed below (in billion kWh): Domestic Power Plant Power generation for the first quarter of Power generation for the first quarter of Change Electricity sold for the first quarter of 2014 Electricity sold for the first quarter of 2013 Change Liaoning Province Dalian % % Dandong % % Yingkou -9.60
